Case 18-81127-TLS               Doc 166    Filed 01/16/19 Entered 01/16/19 16:36:11              Desc Main
                                          Document      Page 1 of 1


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF                                         )        Case No. BK 18-81127-TLS
                                                         )
EAT FIT GOT HEALTHY FOODS, LLC et al. 1                  )        Chapter 11
                                                         )
                                   Debtors.              )

                                 NOTICE OF FILING AND
                    NOTICE SETTING OBJECTION/RESISTANCE DEADLINE

TO: ALL PARTIES IN INTEREST

           NOTICE IS HEREBY GIVEN that Eat Fit Go Healthy Foods, LLC et al., filed their
Motion For Order Pursuant To 11 U.S.C. §§ 105(A), 363, Fed. R. Bank P. 6004, And Local R.
Bank. P. 6004-1, Authorizing And Approving The Sale Of Substantially All Assets Free And Clear
Of Liens, Claims, Interests, And Encumbrances.

             Notice is further given:

         1. That the last day to object or resist the Motion is Wednesday, February 6, 2019.

        2. That if the objection/resistance period expires without the filing of any objection or
resistance, the Bankruptcy Court will consider entering an Order approving the Motion without
further hearing.

Dated: January 16, 2019
                                                         EAT FIT GO HEALTHY FOODS, LLC ET
                                                         AL., Debtors

                                                 By: /s/ Paul Hoffmann___
                                                    Paul M. Hoffmann (MO # 31922)
                                                    Nicholas Zluticky (MO # 61203)
                                                    Stinson Leonard Street, LLP
                                                    1201 Walnut Street, Suite 2900
                                                    Kansas City, MO 64106
                                                    Phone: 816.842.8600
                                                    Fax: 816.691.3495
                                                    Email:      paul.hoffman@stinson.com
                                                                nicholas.zluticky@stinson.com

                                                     Counsel for Debtors

1
 Debtors in this case include: Eat Fit Go Omaha Kitchen, LLC, Eat Fit Go Kansas City Kitchen, LLC, Eat Fit Go
Georgia Kitchen, LLC, Eat Fit Go Arizona Kitchen, LLC, Eat Fit Go Healthy Foods - Des Moines, LLC, Eat Fit Go
Healthy Foods - Kansas City, LLC, EFG Shared Services, LLC (No Rev), Eat Fit Go Healthy Foods - Omaha, LLC, and
Eat Fit Go Healthy Foods - Minnesota, LLC.

CORE/3007017.0005/150239485.1
